—In an eminent domain proceeding, the State of New York appeals from a judgment of the Court of Claims (McCabe, J.), dated November 29, 1983, which awarded claimant $47,008 plus interest thereon, for a total award of $57,193.07.
Judgment affirmed, with costs.
We find no reason to disturb the judgment under review. Claimant was a real estate developer and subdivider and the subject tract had been the subject of ongoing and sequential subdivisions in a high growth area. At least one year before the de facto taking—a taking of a permanent easement to facilitate increased drainage from a reconstructed highway— claimant had prepared and obtained from the Town of East Fishkill Planning Board preliminary approval of the subject subdivision. The subdivision was virtually at the end of and a climax to a long ongoing sequence of subdivisions of the property acquired by claimant in 1969. Thus, the subdivision was not merely a plan prepared but never filed (see, Tarricone v State of New York, 23 AD2d 804) or a subdivision plan filed but not acted upon (see, Matter of County of Suffolk [Firester], 37 NY2d 649), and in the context of this case was not conjectural or speculative (see, Tarricone v State of New York, supra; Barra v State of New York, 22 AD2d 750). Under these circumstances and in view of the testimony of appraiser Albert and engineer Chazen, the use of per-lot before-and-after valuations of the residential portion of the property cannot be deemed a ground for disturbing the award of the trial court *438(see, Matter of of Simmons, 141 App Div 120, affd 202 NY 606; United States v 147.47 Acres of Land, 352 F Supp 1055; United States v 100 Acres of Land, 468 F2d 1261, cert denied 414 US 822).
We find no merit to appellant’s other contentions. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.